     CASE 0:17-cv-00795-JNE-ECW Document 368 Filed 06/22/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Matthew Van Hofwegen,                                  Case No. 17-cv-795 (JNE/ECW)

               Plaintiff,

v.                                                              ORDER

Officer Joseph Steiner, in his individual
capacity,

               Defendant.


       On June 15, 2020, the Court issued an Order regarding the disbursement of

Plaintiff Matthew Van Hofwegen’s settlement proceeds and granting in part Romanucci

& Blandin LLC’s Motion to Strike portions of Van Hofwegen’s May 5, 2020

submissions. (Dkt. 365.) The Court directed counsel for Van Hofwegen and Romanucci

& Blandin to meet and confer regarding proposed redactions for Van Hofwegen’s May 5,

2020 submissions on or before June 19, 2020 and, if counsel agreed as to the proposed

redactions, ordered Van Hofwegen to file redacted versions of his May 5, 2020

submissions on or before June 24, 2020. (Id. at 11-12.) If counsel could not reach

agreement, they were to email their proposed redactions to the undersigned’s chambers.

(Id. at 12.)

       On June 19, 2020, Van Hofwegen and Romanucci & Blandin notified the Court

that they had reached agreement as to redactions and filed redacted versions of Van

Hofwegen’s May 5, 2020 submissions. (Dkts. 367, 367-1 to 367-13.) Having reviewed

the redacted versions of Van Hofwegen’s May 5, 2020 filings, IT IS ORDERED that:
    CASE 0:17-cv-00795-JNE-ECW Document 368 Filed 06/22/20 Page 2 of 2



     1.    Docket No. 367-1 is ACCEPTED as the replacement for Docket No. 336

           (Memorandum of Law in Support of Plaintiff’s Request for Settlement

           Proceed Distribution) and Docket No. 333 (“FILED IN ERROR” version of

           the same Memorandum);

     2.    Docket No. 367-2 is ACCEPTED as the replacement for Docket No. 335

           (Declaration of Matthew Van Hofwegen);

     3.    Docket No. 367-3 is ACCEPTED as the replacement for Docket No. 334

           (Declaration of Michael Padden); and

     4.    Docket Nos. 367-4 to 367-13 are ACCEPTED as replacements for Docket

           Nos. 334-1 to 334-10 (Appendix and Exhibits A-I to the Declaration of

           Michael Padden).



DATED: June 22, 2020
                                                   s/Elizabeth Cowan Wright
                                                   ELIZABETH COWAN WRIGHT
                                                   United States Magistrate Judge




                                        2
